Citation Nr: 0600054
Decision Date: 01/04/06	Archive Date: 04/11/06

DOCKET NO. 97-15 410                        DATE JAN 4 2006

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania

THE ISSUES

1. Entitlement to service connection for the cause of the veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1151 (West 2002).

3. Basic eligibility for receipt of education assistance benefits under Chapter 35, Title 38, United States Code.



REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to October 1969. He died in November 1996, and the appellant is his widow.

I
This case initially came to the Board of Veterans' Appeals (Board) on appeal from January 1997 and June 2000 rating decisions issued by the RO.

The Board remanded this case back to the RO in June 1999 and January 2001 for additional development of the record.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required on her part.

-2



REMAND

Subsequent to the most recent Supplemental Statement of the Case, issued in April 2002, and after the appeal was recertified to the Board, a March 2005 Veterans Health Administration (VHA) medical opinion was associated with the record. The opinion contains medical findings directly pertinent to the claims on appeal.

In March 2005, the Board provided the appellant with a copy of the March 2005 VHA opinion and indicated that she had the right to waive agency of original jurisdiction consideration of this new evidence.

There is no indication from the claims file that the appellant responded to this notice or otherwise sought to waive RO consideration of the VHA opinion.

The Board is thus bound to return the record to the RO for initial consideration of the additional evidence. See Disabled American Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED to the RO for the following action:

The RO should readjudicate the claims on appeal, specifically including initial consideration of the additional evidence received by the Board (the VHA medical opinion). If any of the benefits sought on appeal remains denied, the RO should issue an SSOC and give the appellant and her representative the opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

- 3 



The appellant has the right to submit additional evidence and argument on this matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a ' decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2005).

- 4




